           Case1:20-cv-07144-CM
          Case  1:20-cv-07144-CM Document
                                  Document28-5
                                           30 Filed
                                               Filed03/16/21
                                                     02/01/21 Page
                                                               Page12ofof12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------x
EMILY CAPKANIS,
                                                        Civil Action No.: 20-cv-07144(CM)
                              Plaintiff,

            V.                                          '" ..- - : : ~ ,1   A    ORDER

PRODIGY NETWORK LLC,                             ... USDCSDNY
                                                     DOCUMENT
                              Defendant.               ELECTRONICALLY FILED
                                                       DOC#:                                  I


                                                  x    L>ATE FILED:             I~   ,. /   G, JPJ-1
         This action having been commenced on September 2, 2020 by the tiling ot the Summons

and Complaint, upon the filing of a Summons and Amended Complaint on September 14, 2020,

and a copy of the Summons and Amended Complaint having been personally served on

Defendant Prodigy Network LLC's registered agent Amy McLaren, Managing Agent of

Defendant's registered agent National Registered Agents, Inc. at 1209 Orange Street,

Wilmington, Delaware 19801 on September 17, 2020, and a proof of service having been filed

on November 12, 2020 and Defendant not having answered the Complaint or Amended

Complaint, and the time for answering the Complaint and Amended Complaint having expired, it

IS


         ORDERED, ADJUDGED AND DECREED that Plaintiff has judgment against

Defendant in the amount to be determined at a later date following an inquest before the

undersigned .

Dated:   3/1~ /2P )1
         New York, New York
                                                      8t!Z1Ju
                                                      COLLEEN MCMAHON
                                                      UNITED ST ATES DISTRICT JUDGE
